DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Mothew on April 8, 2021.

Specification  
(Amended) [0008] The PBS assembly may also include a planarization plate prior to the seam in the input light path.  The planarization plate may be adjacent to the first surface of the top prism and to the first surface of the bottom prism.  The planarization plate may be made of optical grade glass, such as one having internal transmittance of greater than 95% over a wavelength range of 400nm to 800nm, for example, SCHOTT™ BK7 (SCHOTT is a registered trademark of Schott AG AKTIENGESELLSCHAFT, Fed. Rep. Germany).  In some embodiments, the diffracting element is located on a surface of the planarization plate.  In some embodiments, the diffracting element comprises a chrome or chrome oxide feature produced by a photolithography process.

(Amended) [0039]  FIGURE 3 shows an example planarization plate 300 comprising glass having a height 320, a length 330, and a thickness 340.  The glass can be any optical grade glass; however, an example of an optical grade glass having internal transmittance of greater than 95% over a wavelength range of 400nm to 800nm is provided by SCHOTT™ BK7 (or equivalent), which may be preferred due to its exceptionally high transmission and ability to accept precision polishing for yielding a very high level of surface flatness.  A multi-layer thin film low reflectance anti-reflection (AR) coating 310 may be deposited on at least one side of the planarization plate to minimize the reflection at the interface of the projection lens.

Claims
8. (Amended):  The PBS assembly of claim 7, wherein the optical grade glass has an internal transmittance of greater than 95% over a wavelength range of 400nm to 800nm 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the prior art fails to teach or render obvious a diffracting element prior to the seam in the input light path, the diffracting element aligned with the seam, wherein the diffracting element comprises a geometry 

Claims 2-18 are allowable as being dependent on claim 1.
The closest available prior art Lee et al. (US PG Pub. 20170078656) discloses a polarizing beam splitter (PBS) assembly (substrate 36 and prisms 23, 24 and 25 of fig. 19) for directing image light on an input light path into multiple exit light paths (illustrated in fig. 20), the PBS assembly (substrate 36 and prisms 23, 24 and 25 of fig. 19) comprising: a top prism (prism 23 of fig. 19) having a first surface (shown below in the examiners illustration of fig. 19) adapted to receive the image light on the input light path and a second surface (shown below in the examiners illustration of fig. 19) adapted to direct the image light along a first exit light path, wherein the first surface of the top prism and the second surface of the top prism meet to form a first edge (shown below in the examiners illustration of fig. 19); a bottom prism (prism 25 of fig. 19) having a first surface (shown below in the examiners illustration of fig. 19) adapted to receive the image light on the input light path and a second surface (shown below in the examiners illustration of fig. 19) adapted to direct the image light along a second exit light path different from the first exit light path (shown below in the examiners illustration of fig. 19), wherein the first surface of the bottom prism and the second surface of the bottom prism meet to form a second edge (shown below in the examiners illustration of fig. 19), and wherein the first edge and the second edge meet to form a seam (shown below in the examiners illustration of fig. 19); however, Lee fails to teach or render obvious a diffracting element prior to the seam in the input light path, the diffracting element aligned with the seam, wherein the diffracting element comprises a geometry that .

    PNG
    media_image1.png
    542
    454
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        1 April 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882